DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the multiple extension grooves communicating with each of the static pressure grooves (claim 3), the static pressure grooves each formed deeper on an inner diameter side that on the outer diameter side (claim 17, and in combination with the communication grooves adjoining the static pressure grooves required by claim 4 on which claim 17 depends), and the static pressure grooves each formed deeper on an inner diameter side that on the outer diameter side (claim 20, and in combination with the communication grooves adjoining the static pressure grooves required by claim 4 on which claim 18 depends) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Additionally see the related 112(a) rejections below. Examiner recommends amending claim 3 as detailed below and canceling claims 17 and 18.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities: “a circumferntial direction” should read “the circumferential direction” (as it has already been recited in claim 1), and “and communicate with” should read “in communication with”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 17, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites the limitation “multiple extension grooves each…communicate with each of the static pressure grooves”. Though the original claims provide literal antecedent basis support for such the rest of the original disclosure (i.e. the specification and drawings) makes clear that only two extension grooves are in communication/extend from each static pressure groove, and not that multiple grooves are each in communication with/extend from each static pressure groove, and thus it was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Appropriate clarification is required. Examiner recommends claiming “multiple extension grooves each in extending in the circumferential direction and each of the static pressure grooves respectively being in communication with two of the extension grooves”. Examiner notes that as it would be physically possible for each static pressure groove to be in communication with all of the extension grooves (e.g. if there were only two of each and they connected with one another, or in the embodiments of Figs. 7, 8, 9, etc. where the communication grooves can also be considered extension grooves) such is not indefinite and thus cannot be interpreted in a manner that may be more consistent with Applicant’s original desire. 

Claims 17 and 20 each recite that “each of the static pressure grooves is formed deeper on an inner diameter side that on the outer diameter side” in combination with the communication grooves adjoining the static pressure grooves required by claim 4 (on which claims 17 and 20 directly or indirectly depend). Such was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically such is only shown in the drawings or discussed in the specification with respect to the embodiment with extension grooves that do not contact adjacent static pressure grooves (i.e. the embodiment shown in Fig. 5). Appropriate correction is required. Examiner recommends canceling claims 17 and 20.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 8-10, 12-14, and 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 8, and 12 each recite “each communicating with adjoining two of the static pressure grooves”. This recitation is indefinite as it is unclear whether or not Applicant intends it to read “an adjoining”, “and adjoining”, or something else such as “adjacent”. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “an adjoining”.

Claims 5, 9, 13, and 18 each recite “the communication grooves are formed continuously in the circumferential direction”. This recitation is indefinite as in combination with the recitations of claims 4, 8, and 12 it is unclear how plural grooves can be formed continuously as opposed to plural grooves being connected. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the communication grooves together form a continuous annular path in the circumferential direction”.

Claims 6, 10, 14, 16, and 19 each recite “sandwiched by adjoining two of the static pressure grooves”. This recitation is indefinite as it is unclear whether or not Applicant intends it to read “an adjoining”, “and adjoining”, or something else such as “adjacent”. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “an adjoining”.

Claims 16 and 20 are indefinite at least by virtue of depending on an indefinite claim discussed above (e.g. claims 4 and 5 respectively).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18 only recites limitations that are also recited in claim 5 on which it relies.  Appropriate correction is required. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 9, 12, 13, and 18, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pope et al. (US 5,169,159).
With regard to claim 1, Pope discloses a seal ring (10 as seen in Fig. 4, etc.) for sealing a clearance between a rotary shaft and a housing (Examiner notes that this is in intended use limitation in the preamble that Pope is capable of as it could be placed in various configurations between a rotary shaft and housing, and as such anticipated such an intended use limitation. Additionally see column 3 lines 9-16), comprising: multiple static pressure grooves (38) provided at a sliding surface of the seal ring (i.e. the axial face 20) and arranged in a circumferential direction (as seen in Fig. 4), the static pressure grooves being opened on a sealed fluid side (i.e. the inner periphery as seen in Figs. 3, 4, etc.) and closed on an outer diameter side (as seen in Figs, 3, 4, etc.), a circumferential length of each of the static pressure grooves being shorter than a radial length of each of the static pressure grooves (as seen in Figs. 4, etc.).

With regard to claim 2, Pope discloses that each of the static pressure grooves is formed linearly in a radiation direction (as seen in Fig. 4).

With regard to claim 3, Pope discloses multiple extension grooves (i.e. each part of 40 connecting two adjacent 38s) each extending in a circumferential direction and communicate with each of the static pressure grooves (as seen in Figs. 3-4 and in light of the above 112(b) rejection of such).

With regard to claims 4, 8, and 12, Pope discloses multiple communication grooves (i.e. each part of 40 connecting two adjacent 38s) each extending in a circumferential direction on the outer diameter side and each communicating with adjoining two of the static pressure grooves in the circumferential direction (as seen in Figs. 3-4).

With regard to claims 5, 9, 13, and 18, Pope discloses that the communication grooves are formed continuously in the circumferential direction (as seen in Fig. 4 and in light of the above 112(b) rejection).

Claims 1-3, 6, 10, and 14, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Victor et al. (US 5,368,314).
With regard to claim 1, Victor discloses a seal ring (4 as seen in Fig. 3, etc.) for sealing a clearance between a rotary shaft and a housing (Examiner notes that this is in intended use limitation in the preamble that Victor is capable of as it could be placed in various configurations between a rotary shaft and housing, and as such anticipated such an intended use limitation. Additionally see Fig. 1), comprising: multiple static pressure grooves (the inner radially extending portion of inner 5s) provided at a sliding surface of the seal ring (i.e. the axial face shown in Fig. 3) and arranged in a circumferential direction (as seen in Fig. 3), the static pressure grooves being opened on a sealed fluid side (i.e. the inner periphery as seen in Figs. 3, etc.) and closed on an outer diameter side (as seen in Figs, 3, etc.), a circumferential length of each of the static pressure grooves being shorter than a radial length of each of the static pressure grooves (as seen in Figs. 3, etc. as the extension grooves that make the “arms” of the Ts are considered separate grooves).

With regard to claim 2, Victor discloses that each of the static pressure grooves is formed linearly in a radiation direction (as seen in Fig. 3).

With regard to claim 3, Victor discloses multiple extension grooves (i.e. the extension grooves that make the “arms” of the Ts) each extending in a circumferential direction and communicate with each of the static pressure grooves (as seen in Fig. 3 and in light of the above 112(b) rejection of such).

With regard to claim 6, 10, and 14, Victor discloses multiple dynamic pressure grooves (the outer 5s) each opened on the sealed fluid side (as seen in Fig. 3) and each provided so as to be sandwiched by adjoining two of the static pressure grooves in the circumferential direction (as seen in Fig. 3 as they alternate therewith).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pope et al. (US 5,169,159) in view of Sedy (US 5,556,111).
With regards to claims 7, 11, and 15, Pope fails to disclose that each of the static pressure grooves is formed deeper on an inner diameter side than on the outer diameter side.
Sedy discloses a similar seal ring (19, 119, etc.) having a plurality of pressure generating grooves (34, 134) and that each groove may either have a flat bottom, or an inclined bottom deeper at one radial end or the other (e.g. as seen in between Figs. 6, 9, 9a, 9b, etc.).
It would have been considered obvious, at the time the invention was filed, to have made each of the static pressure grooves of Pope to be formed deeper on an inner diameter side than on the outer diameter side (e.g. to be inclined as in Figs. 9a) as taught by Sedy. Such a modification would provide the expected result of applying greater pressure against the central portion of the face ring so as to resist the typical thermal distortion (i.e. crowning) which occurs in operation (see Sedy column 11 lines 46-63). Additionally Examiner notes that Sedy discloses that is it known to make the bottom surface flat (see Fig. 6 or 9) or inclining one radial direction or the other (Figs. 9a and 9b).

Claims 7, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Victor et al. (US 5,368,314) in view of Sedy (US 5,556,111).
With regards to claims 7, 11, and 15, Victor fails to disclose that each of the static pressure grooves is formed deeper on an inner diameter side than on the outer diameter side.
Sedy discloses a similar seal ring (19, 119, etc.) having a plurality of pressure generating grooves (34, 134) and that each groove may either have a flat bottom, or an inclined bottom deeper at one radial end or the other (e.g. as seen in between Figs. 6, 9, 9a, 9b, etc.).
It would have been considered obvious, at the time the invention was filed, to have made each of the static pressure grooves of Victor to be formed deeper on an inner diameter side than on the outer diameter side (e.g. to be inclined as in Figs. 9a) as taught by Sedy. Such a modification would provide the expected result of applying greater pressure against the central portion of the face ring so as to resist the typical thermal distortion (i.e. crowning) which occurs in operation (see Sedy column 11 lines 46-63). Additionally Examiner notes that Sedy discloses that is it known to make the bottom surface flat (see Fig. 6 or 9) or inclining one radial direction or the other (Figs. 9a and 9b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of other similar seal rings with pressure generation grooves of similar shapes and functions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675